Exhibit 99.1 PRESS RELEASE CRESCENT POINT ENERGY SHAREHOLDERS APPROVE ALL RESOLUTIONS AT ANNUAL MEETING OF SHAREHOLDERS May 7, 2015 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) (TSX and NYSE: CPG) held its Annual and Special Meeting of Shareholders on May 7, 2015, in Calgary. A total of 202.94 million shares, representing 45.03% of common shares, were represented in person or by proxy at the meeting. During the regular business proceedings at the meeting, shareholders approved the resolutions below. For comparison, the Company has also included the voting results in favour of resolutions that were passed at last year’s Annual and Special Meeting of Shareholders, which had approximately 50.60% of common shares represented in person or by proxy. 1.Fixing Number of Directors The appointment of eight board members for the ensuing year was approved by a show of hands. Proxies and in-person votes were received as follows: Votes For Percent Against Percent 2014 Votes For 99.73% 0.27% 99.58% 2.Election of Directors The eight director nominees proposed by management were elected by a show of hands. Proxies and in-person votes were received as follows: Nominee Votes For Percent Withheld Percent 2014 Votes For Rene Amirault 99.57% 0.43% 99.71% Peter Bannister 99.69% 0.31% 99.78% Laura Cillis 99.86% 0.14% N/A D. Hugh Gillard 99.70% 0.30% 94.95% Robert F. Heinemann 99.70% 0.30% 99.79% Gerald A. Romanzin 99.63% 0.37% 95.17% Scott Saxberg 99.76% 0.24% 99.80% Gregory G. Turnbull, QC 76.53% 23.47% 70.09% 3.Appointment of Auditors The appointment of PricewaterhouseCoopers LLP as Crescent Point’s auditors was approved by a show of hands. Proxies and in-person votes were received as follows: Votes For Percent Withheld Percent 2014 Votes For 99.76% 0.24% 98.96% 4.Amendment to the Restricted Share Bonus Plan The amendment to the restricted share bonus plan was approved by ballot. Proxies and in-person votes were received as follows: Votes For Percent Against Percent 2014 Votes For 89.30% 10.70% N/A 5.Advisory Vote on Executive Compensation The resolution to accept the Company’s approach to executive compensation, the full text of which is set forth in the Information Circular, was approved by a show of hands. Proxies and in-person votes were received as follows: Votes For Percent Against Percent 2014 Votes For 97.32% 2.68% 56.67% “In early 2014, we initiated a review of our executive compensation, including retaining an independent compensation expert. Although the majority of shareholders subsequently voted in favour of the previous compensation plan, a significant amount of shareholders did not. We then invited all major shareholders into a dialogue to provide feedback. We are very pleased that the revised compensation plan, including a new long-term incentive plan based on a rolling three-year historical performance, has been so well-received by our shareholders,” said Hugh Gillard, the chair of Crescent Point’s compensation committee. The biographies of Crescent Point’s board members and more details about the Company’s corporate governance practices are available on www.crescentpointenergy.com. Crescent Point is one of Canada’s largest light and medium oil producers, with an annual dividend of CDN$2.76 per common share. CRESCENT POINT ENERGY CORP. Scott Saxberg, President and Chief Executive Officer FOR MORE INFORMATION ON CRESCENT POINT ENERGY, PLEASE CONTACT: Greg Tisdale, Chief Financial Officer, or Trent Stangl, Vice President Marketing and Investor Relations. Telephone: (403) 693-0020Toll-free (U.S. & Canada): 888-693-0020 Fax:(403) 693-0070Website: www.crescentpointenergy.com Crescent Point shares are traded on the Toronto Stock Exchange and the New York Stock Exchange, both under the symbol CPG. Crescent Point Energy Corp. Suite 2000, 585-8th Avenue S.W. Calgary, Alberta T2P 1G1
